Citation Nr: 0504487	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 21, 2001, 
for the award of a total disability rating for compensation 
based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and her mother-in-law


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to May 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified at a hearing before a 
Decision Review Officer at the RO in March 2004.


FINDINGS OF FACT

1.  The veteran's claims were received at the RO on May 21, 
2001.

2.  The evidence of record does not demonstrate that TDIU was 
factually ascertainable prior to May 21, 2001.


CONCLUSION OF LAW

The criteria for an effective date prior to May 21, 2001, for 
TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

In a June 2002 rating decision, the RO granted TDIU, 
effective May 21, 2001.  In her notice of disagreement to the 
June 2002 rating decision, the veteran then raised the issue 
of entitlement to an earlier effective date.  Therefore, the 
issue is what are the notice requirements of VA pertaining to 
the veteran's earlier effective date claim.  

This question was answered in a recent general counsel 
opinion.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  
Regardless, the Board finds that the RO, in the July 2003 
statement of the case (SOC) and September 2003 supplemental 
statement of the case (SSOC), advised the veteran of the 
responsibilities of the VA and the claimant are in developing 
the record.  Specifically, the veteran was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
the veteran's private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also asked to advise VA 
if there were any other information or evidence she 
considered relevant to her claim so that VA could help by 
getting that evidence.  Furthermore, the actual text of the 
laws and regulations used to assign effective dates for 
increased ratings were provided in the SOC and SSOC.  
Therefore, the RO provided the veteran with the applicable 
law and regulations and gave notice as to the evidence 
generally needed to substantiate her claim.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to her claim is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a). The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2). A TDIU rating 
claim, qualifies as a claim for increased disability 
compensation and is subject to the specific criteria under 38 
U.S.C.A. § 5110(b)(2) (West 2002) and 38 C.F.R. § 3.400(o)(2) 
(2004).  

As for TDIU, according to the applicable laws and 
regulations, a total rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
The service-connected disabilities must be sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340(a), 3.341(a), 4.16(a) (2004).

A total rating based on individual unemployability may still 
be assigned to a veteran who fails to meet these percentage 
standards if he or she is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. 38 C.F.R. § 4.16(b) (2004).  If a 
rating board determines that a veteran who does not meet the 
schedular requirements for a TDIU evaluation is unemployable 
by reason of service-connected disabilities, the Board is to 
submit the case to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  Id.  The 
submission is to include a full statement as to the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue.  Id.  Extraschedular 
evaluations are intended for application in cases in which 
the schedular evaluations are inadequate to compensate for 
the average earning capacity impairment due exclusively to 
service-connected disability.  38 C.F.R. § 3.321(b) (2004).  
The governing norm in such exceptional cases is a finding 
that the case represents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

In a June 2002 rating decision, the RO granted TDIU, 
effective May 21, 2001.  In the decision, the RO indicated 
that due to the loss of use of the left foot and significant 
loss of function of the right foot due to her service-
connected bilateral knee disabilities, the veteran was unable 
to secure or follow a substantially gainful occupation.  The 
RO assigned May 21, 2001 as the effective date based upon 
receipt of claim for compensation.  Effective May 21, 2001, 
the veteran was assigned a 40 percent evaluation for loss of 
use of the left foot (left foot disorder), 30 percent for 
loss of use of right foot (right foot disorder), 30 percent 
for postoperative meniscectomy, left knee, torn lateral 
meniscus with degenerative changes (left knee disorder), and 
20 percent for status post arthroscopic lateral meiscectomy, 
right knee with degenerative changes.  The bilateral foot 
disorders were service-connected and assigned the above 
ratings in a July 2002 rating decision, effective May 21, 
2001.  Prior to May 21, 2002, the only service-connected 
disorders were the bilateral knee disorders.  

The issue on appeal is whether the veteran filed a claim for 
TDIU prior to May 21, 2001, and whether it is factually 
ascertainable that she was entitled to TDIU within one year 
from the date the claim was received.  In her notice of 
disagreement regarding the earlier effective date for TDIU, 
the veteran asserted the effective date should be in 
September 1997.  In her substantive appeal, she claimed that 
she originally filed a TDIU claim in April 1997.  The veteran 
testified in March 2004 that she meant to assert that the 
earliest effective date should be February 1998 when she 
applied for multiple issues, including TDIU.  The veteran 
indicated that she last worked on a regular basis in 1997.  

Upon review, there appears to be no formal application for 
TDIU prior to May 21, 2001.  While the veteran did file 
numerous claims for benefits in February 1998, she did not 
file a formal claim for TDIU, or even reference her 
unemployment.  Based upon the record at the time, the RO 
denied the veteran's increased rating claims for both right 
and left knee disorders in an October 1998 rating decision.  
The RO also denied entitlement to service connection for 
post-traumatic stress disorder (PTSD), osteopenia, and 
osteoarthritis, compensation under 38 U.S.C.A. § 1151 for 
right rotator cuff injury, and entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  The veteran filed a notice of 
disagreement in January 1999, but again made no reference to 
a claim for TDIU or that she was unemployed.  She did, 
however, indicate a change of address.  The RO issued a SOC 
in December 1999, sent to the new address as listed by the 
veteran.  The veteran did not file a timely appeal.  
Therefore, the October 1998 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002).

Following the October 1998 rating decision, the veteran did 
not submit any communication or action indicating intent to 
apply for increased rating of her left and right knee 
disorders prior to May 21, 2001.  In December 1999 and 
September 2000, the veteran filed written statements 
requesting service connection for depression and hearing 
loss.  The veteran is not service-connected for either 
disability.  Moreover, the veteran never requested 
compensation for other claims in these two written 
statements, including any claim for TDIU.  There is no other 
communication from the veteran in the record until receipt of 
the May 21, 2001 claim.  There was also no competent medical 
evidence demonstrating that she was unable to find suitable 
gainful employment due to her service-connected bilateral 
knee disorders.  38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(a).  
Thus, the Board finds that she did not file a formal or 
informal claim for TDIU prior to May 21, 2001.  38 C.F.R. §§ 
3.155, 3.157 (2004).  

In addition, the evidence does not establish that TDIU was 
factually ascertainable within the one-year period prior to 
receipt of the claim on May 21, 2001.  Prior to the May 21, 
2001 claim, the bilateral knee disorders resulted in a 
combined rating of 50 percent, which is below the minimum 
percentage requirements for TDIU.  38 C.F.R. §§ 3.340(a), 
3.341(a), 4.16(a).  Moreover, there was no competent medical 
evidence within one year of May 21, 2001 demonstrating that 
she was unable to find suitable gainful employment due to her 
service-connected bilateral knee disorders.  38 C.F.R. 
§§ 3.340(a), 3.341(a), 4.16(a).  Furthermore, the basis for 
granting service connection for the bilateral foot disorders, 
and ultimately the TDIU claim, were the findings of the VA 
examination reports dated in October 2001, February 2002, and 
April 2002.  All these records were ascertainable after the 
May 21, 2001 claim and not anytime within one-year prior to 
receipt of the claim.  

For the reasons noted above, the Board finds that an 
effective date for TDIU earlier than May 21, 2001, is not 
warranted in this case.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2) (2004).


ORDER

Entitlement to an effective date earlier than May 21, 2001, 
for the award of TDIU is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


